Letton, J.,
dissenting.
I cannot agree with the opinion on the following points :
1. The scorched and burned garments directly corroborated the testimony of Eichtencamp, and, therefore, tested by the very rule announced in the opinion, were properly admitted in evidence.
2. As pointed ont by Judge Rose, the expert evidence, under the circumstances in this case, was not conclusive as to the length of time that elapsed after the deceased ate a meal and before her death. While the principle of law quoted from Judge Taft is correct, it is not strictly applicable here.